MARSHALL, J.
This case is exactly the same as the ease of Utley v. Hill, 155 Mo. 232. The pleadings, procedure, findings of the referee, exceptions of the defendants thereto and ruling of the court therein, and the judgment entered by the court are identical, except that here the refereefoundfor the defendants on the deceit count because the plaintiff could not read or write and that before depositing her money she talked with defendants Starts and Eubanks who 'assured her the bank was sound and in good condition, and that one Bennington saw the statements made to the Secretary of State and concluded and advised the plaintiff that the bank was solvent and that she relied on both the statements of the said two defendants and of Bennington.
The plaintiff filed no exceptions to this ruling of the referee but submitted thereto in the circuit court and did not appeal from the judgment of that court confirming that finding of the referee. So that the deceit count is not before *279this court. The decision in Utley v. Bull disposes of all the questions as to the first count, and for the reasons given in that case, the judgment of the circuit court in this case is affirmed.
All concur, except Robinson, J., absent.